 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SALE AND CONTRIBUTION AGREEMENT

 

by and between

 

HORIZON TECHNOLOGY FINANCE CORPORATION,
as the Seller

 

and

 

HORIZON FUNDING 2013-1 LLC,
as the Trust Depositor

 

Dated as of June 28, 2013

  

--------------------------------------------------------------------------------

 

Horizon Funding Trust 2013-1

Asset-Backed Notes

 

 

 

 

Table of Contents

 

      Page         ARTICLE I       DEFINITIONS   1 Section 1.01 Definitions   1
Section 1.02 Other Terms   3 Section 1.03 Computation of Time Periods   3
Section 1.04 Interpretation   3 Section 1.05 References   4 Section 1.06
Calculations   4         ARTICLE II      TRANSFERS   4 Section 2.01 Transfer of
Loan Assets   4 Section 2.02 Conditions to Transfer of Loan Assets to the Trust
Depositor   6 Section 2.03 Acceptance by the Trust Depositor   7 Section 2.04
Conveyance of Substitute Loans   7 Section 2.05 [Reserved]   8 Section 2.06
Release of Excluded Amounts   9 Section 2.07 Delivery of Documents in the Loan
File; Recording of Assignments of Mortgage   9         ARTICLE III
    REPRESENTATIONS AND WARRANTIES   9 Section 3.01 Representations and
Warranties Regarding the Seller   10 Section 3.02 Representations and Warranties
Regarding Each Loan and as to Certain Loans in the Aggregate   13 Section 3.03
[Reserved]   14 Section 3.04 Representations and Warranties Regarding the
Required Loan Documents   14 Section 3.05 [Reserved]   14 Section 3.06
Representations and Warranties Regarding the Trust Depositor   14        
ARTICLE IV     PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS   16
Section 4.01 Custody of Loans   16 Section 4.02 Filing   16 Section 4.03 Changes
in Name, Organizational Structure or Location   17 Section 4.04 Costs and
Expenses   17 Section 4.05 Sale Treatment   17 Section 4.06 Separateness from
Trust Depositor   17         ARTICLE V      COVENANTS OF THE ORIGINATOR   17
Section 5.01 Corporate Existence   17 Section 5.02 [Reserved]   18 Section 5.03
Security Interests   18

 

-i-

 

 

Table of Contents

(continued)

 

      Page         Section 5.04 Compliance with Law   18 Section 5.05 Liability
of Seller   18 Section 5.06 Limitation on Liability of Seller and Others   18
Section 5.07 Reserved   18 Section 5.08 Merger or Consolidation of Seller   18
Section 5.09 Delivery of Collections   19 Section 5.10 Underlying Custodial
Agreements   19         ARTICLE VI REMEDIES UPON MISREPRESENTATION   19 Section
6.01 Repurchases of, or Substitution for, Loans for Breach of Representations
and Warranties   19 Section 6.02 Reassignment of Repurchased or Substituted
Loans   20         ARTICLE VII INDEMNIFICATION BY THE ORIGINATOR   20 Section
7.01 Indemnification   20 Section 7.02 Liabilities to Obligors   21 Section 7.03
Operation of Indemnities   21         ARTICLE VIII MISCELLANEOUS   21 Section
8.01 Amendment   21 Section 8.02 Governing Law   22 Section 8.03 Notices   23
Section 8.04 Severability of Provisions   25 Section 8.05 Third Party
Beneficiaries 25 Section 8.06 Counterparts   26 Section 8.07 Headings   26
Section 8.08 No Bankruptcy Petition; Disclaimer   26 Section 8.09 Jurisdiction  
26 Section 8.10 Prohibited Transactions with Respect to the Issuer   26 Section
8.11 No Partnership   27 Section 8.12 Successors and Assigns   27 Section 8.13
Duration of Agreement   27 Section 8.14 Limited Recourse   27         Exhibit A
Form of Assignment   A-1         Schedule A 2013-1 Loans   S-B-1

 

-ii-

 

 

SALE AND CONTRIBUTION AGREEMENT

 

THIS SALE AND CONTRIBUTION AGREEMENT, dated as of June 28, 2013 (as amended,
modified, restated, waived, or supplemented from time to time, this
“Agreement”), is between HORIZON TECHNOLOGY FINANCE CORPORATION, a Delaware
corporation (together with its successors and assigns, “Horizon,” and in its
capacity as originator, together with its successors and assigns, the “Seller”)
and HORIZON FUNDING 2013-1 LLC, a Delaware limited liability company (together
with its successors and assigns, the “Trust Depositor”).

 

WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Loans;

 

WHEREAS, the Trust Depositor desires to acquire the 2013-1 Loans (as defined
herein) from the Seller and may acquire from time to time thereafter certain
Substitute Loans;

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the 2013-1
Loans and any Substitute Loans from the Seller that the Seller make certain
representations, warranties and covenants regarding the 2013-1 Loan Assets for
the benefit of the Trust Depositor as well as Horizon Funding Trust 2013-1, a
Delaware statutory trust (the “Issuer”);

 

WHEREAS, on the Closing Date, the Trust Depositor will purchase and accept
assignment of the 2013-1 Loan Assets and certain other assets from the Seller as
provided herein; and

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the 2013-1 Loan Assets, to the Issuer,
pursuant to a Sale and Servicing Agreement, dated as of the date hereof (as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Sale and Servicing Agreement”), among Horizon,
as the seller and the servicer, the Trust Depositor, as the trust depositor, the
Issuer, as the issuer, and U.S. Bank National Association, as the trustee.

 

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Definitions.

 

Capitalized terms used but not defined in this Agreement shall have the meanings
attributed to such terms in the Sale and Servicing Agreement, unless the context
otherwise requires. In addition, as used herein, the following defined terms,
unless the context otherwise requires, shall have the following meanings:

 

 

 

  

“2013-1 Loan Assets” means any assets acquired by the Trust Depositor from the
Seller on the Closing Date pursuant to Section 2.01, which assets shall include
the Seller’s right, title and interest in the following:

 

(a)          the 2013-1 Loans, and all monies due, to become due or paid in
respect thereof accruing on and after the Cutoff Date and all Insurance
Proceeds, Liquidation Proceeds and other recoveries thereon, in each case as
they arise after the Cutoff Date;

 

(b)          all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
2013-1 Loans;

 

(c)          all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such 2013-1 Loans;

 

(d)          the Transaction Accounts, together with all cash and investments in
each of the foregoing;

 

(e)          all collections and records (including Computer Records) with
respect to the foregoing;

 

(f)          all documents relating to the applicable Loan Files and other
Records relating to the Initial Loans and Related Property; and

 

(g)         all income, payments, proceeds and other benefits of any and all of
the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amounts with respect thereto.

 

“2013-1 Loans” means those Loans listed on Schedule A hereto, which Loans shall
be conveyed to the Trust Depositor on the Closing Date.

 

“Indemnified Party” shall have the meaning provided in Section 7.01.

 

“Ineligible Loan” shall have the meaning provided in Section 6.01.

 

“Loan” means an individual loan to an Obligor, or any portion thereof, made by
the Seller.

 

“Loan Assets” means, collectively and as applicable, the 2013-1 Loan Assets and
the Substitute Loan Assets, as applicable.

 

“Substitute Loan Assets” means any assets acquired by the Trust Depositor in
connection with a substitution of one or more Substitute Loans pursuant to
Section 2.04, which assets shall include the Seller’s right, title and interest
in the following:

 

2

 

  

(a)          the Substitute Loans listed in the related Subsequent List of Loans
and all monies due, to become due or paid in respect thereof accruing on and
after the applicable Substitute Loan Cutoff Date and all Insurance Proceeds,
Liquidation Proceeds and other recoveries thereon, in each case as they arise
after the applicable Substitute Loan Cutoff Date;

 

(b)          all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

 

(c)          all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(d)          all collections and records (including Computer Records) with
respect to the foregoing;

 

(e)          all documents relating to the applicable Loan Files and other
Records relating to such Substitute Loans and Related Property; and

 

(f)          all income, payments, proceeds and other benefits of any and all of
the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amounts with respect thereto.

 

Section 1.02         Other Terms

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States. The symbol “$” shall mean the lawful currency of the United States of
America. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.03         Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “within” means “from and excluding a specified date and to and
including a later specified date.”

 

Section 1.04         Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(a)          the singular number includes the plural number and vice versa;

 

(b)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

3

 

 



(c)          reference to any gender includes each other gender;

 

(d)          reference to day or days without further qualification means
calendar days;

 

(e)          unless otherwise stated, reference to any time means New York, New
York time;

 

(f)          references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(g)          reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

 

(h)          reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

Section 1.05         References.

 

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.06         Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

 

TRANSFERS

 

Section 2.01         Transfer of Loan Assets.

 

(a)          The Seller shall sell, assign and convey Loan Assets to the Trust
Depositor pursuant to the terms and provisions hereof.

 

(b)          Subject to and upon the terms and conditions set forth herein, the
Seller hereby sells, transfers, assigns, sets over and otherwise conveys to the
Trust Depositor all the right, title and interest of the Seller in and to the
2013-1 Loan Assets for a purchase price of $189,340,892, to be paid in a
combination of cash and equity interest.

 

4

 

  

To the extent the purchase price paid to the Seller for any Loan Assets is less
than the fair market value of such Loan Assets, the difference between such fair
market value and such purchase price shall be deemed to be a capital
contribution made by the Seller to the Trust Depositor on the Closing Date in
the case of the 2013-1 Loans and as of the related Substitute Loan Cutoff Date
in the case of any Substitute Loans. For all purposes of this Agreement, any
contributed Loan Assets shall be treated the same as Loan Assets sold for cash,
including without limitation for purposes of Section 6.01.

 

(c)          The Seller and the Trust Depositor each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 3.01,
3.02 and 3.04 hereof and of the Trust Depositor in the Sale and Servicing
Agreement and in Section 3.06 hereof will run to and be for the benefit of the
Issuer and the Trustees, and the Issuer and the Trustees may enforce directly
(without joinder of the Trust Depositor when enforcing against the Seller) the
repurchase obligations of the Seller or the Trust Depositor, as applicable, with
respect to breaches of such representations and warranties that materially and
adversely affect the interest of any Noteholder as set forth in the Sale and
Servicing Agreement or in this Agreement.

 

(d)          The sale, transfer, assignment, set-over and conveyance of the Loan
Assets by the Seller to the Trust Depositor pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor of any obligation of the Seller in connection with the Loan
Assets, or any agreement or instrument relating thereto, including, without
limitation, (i) any obligation to any Obligor relating to any unfunded
commitment from the Seller, (ii) any taxes, fees, or other charges imposed by
any Governmental Authority and (iii) any insurance premiums that remain owing
with respect to any Loan Asset at the time such Loan Asset is sold hereunder.
Without limiting the foregoing, (x) the Trust Depositor does not assume any
obligation to purchase any additional notes or loans under agreements governing
the Loan Assets and (y) the sale, transfer, assignment, set-over and conveyance
of the Loan Assets by the Seller to the Trust Depositor pursuant to this
Agreement does not constitute and is not intended to result in a creation or an
assumption by the Trust Depositor or the Issuer of any obligation of the Seller
as agent or collateral agent under any Co-Lender Loan.

 

(e)          The Seller and the Trust Depositor intend and agree that (i) the
transfer of the Loan Assets by the Seller to the Trust Depositor hereunder and
the transfer of the Loan Assets by the Trust Depositor to the Issuer under the
Sale and Servicing Agreement are each intended to be an absolute sale,
conveyance and transfer of ownership of the applicable Loan Assets, as the case
may be, rather than the mere granting of a security interest to secure a
borrowing and (ii) such Loan Assets shall not be part of the Seller’s or the
Trust Depositor’s estate in the event of a filing of a bankruptcy petition or
other action by or against such Person under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, such transfers are
deemed to be a mere granting of a security interest to secure indebtedness, the
Seller shall be deemed to have granted (and as of the Closing Date hereby
grants) to the Trust Depositor and the Trust Depositor shall be deemed to have
granted and assigned (and as of the Closing Date hereby grants and assigns) to
the Issuer, as the case may be, a security interest in all right, title and
interest of the Seller or of the Trust Depositor, respectively, in such Loan
Assets, and this Agreement shall constitute a security agreement under
Applicable Law, securing the repayment of the purchase price paid hereunder, the
obligations and/or interests represented by the Securities, in the order and
priorities, and subject to the other terms and conditions of, this Agreement,
the Sale and Servicing Agreement, the Indenture and the Trust Agreement,
together with such other obligations or interests as may arise hereunder and
thereunder in favor of the parties hereto and thereto.

 

5

 

  

(f)          If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under the Sale and Servicing
Agreement (to the extent that the transfer of the Loan Assets thereunder is
deemed to be a mere granting of a security interest to secure a borrowing),
repledge and reassign (i) all or a portion of the Loan Assets pledged to the
Trust Depositor by the Seller and with respect to which the Trust Depositor has
not released its security interest at the time of such pledge and assignment,
and (ii) all proceeds thereof. Such repledge and reassignment may be made by the
Trust Depositor with or without a repledge and reassignment by the Trust
Depositor of its rights under any agreement with the Seller, and without further
notice to or acknowledgment from the Seller. The Seller waives, to the extent
permitted by Applicable Law, all claims, causes of action and remedies, whether
legal or equitable (including any right of setoff), against the Trust Depositor
or any assignee of the Trust Depositor relating to such action by the Trust
Depositor in connection with the transactions contemplated by this Agreement and
the other Transaction Documents.

 

(g)          The Seller and the Trust Depositor acknowledge and agree that,
solely for administrative convenience, any assignment agreement required to be
executed and delivered in connection with the transfer of a 2013-1 Loan or
Substitute Loan in accordance with the terms of related Underlying Loan
Agreements may reflect that the Seller or any Affiliate thereof is assigning
such 2013-1 Loan or Substitute Loan directly to the Issuer. Nothing in such
assignment agreements shall be deemed to impair the transfers of the Loan Assets
by the Seller to the Trust Depositor in accordance with the terms of this
Agreement and the subsequent transfer of the Loan Assets by the Trust Depositor
to the Issuer in accordance with the terms of the Sale and Servicing Agreement.

 

Section 2.02         Conditions to Transfer of Loan Assets to the Trust
Depositor.

 

On or before the Closing Date, the Seller shall deliver or cause to be delivered
to the Trust Depositor, the Owner Trustee and the Trustee each of the documents,
certificates and other items as follows:

 

(a)          a certificate of an officer of the Seller substantially in the form
of Exhibit C to the Sale and Servicing Agreement;

 

(b)          copies of resolutions of Horizon, as Seller and Servicer, approving
the execution, delivery and performance of this Agreement, the Transaction
Documents to which it is a party and the transactions contemplated hereunder and
thereunder, certified in each case by the Secretary or an Assistant Secretary of
Horizon;

 

(c)          officially certified evidence dated within 30 days of the Closing
Date of due formation and good standing of the Seller under the laws of the
State of Delaware;

 

(d)          the initial List of Loans, certified by an officer of the Seller,
together with an Assignment with respect to the 2013-1 Loan Assets substantially
in the form of Exhibit A, attached hereto (along with the delivery of any
instruments and Loan Files as required under Section 2.07);

 

6

 

  

(e)          a letter from McGladrey LLP, a Delaware limited liability
partnership or another nationally recognized accounting firm, addressed to the
Seller and the Trust Depositor (with a copy to the Trustee and the Rating
Agency), stating that such firm has reviewed a sample of the 2013-1 Loans and
performed specific procedures for such sample with respect to certain loan terms
and that identifies those 2013-1 Loans that do not conform;

 

(f)          a UCC-1 financing statement, naming the Seller as seller or debtor,
naming the Trust Depositor as assignor, buyer or secured party, and naming the
Issuer as assignee of assignor, buyer or secured party and describing the Loan
Assets being sold by it to the Trust Depositor as collateral, which financing
statement shall be filed on the Closing Date with the office of the Secretary of
State of the State of Delaware and in such other locations as the Trust
Depositor shall have required;

 

(g)          an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

(h)          a fully executed copy of each of the Transaction Documents.

 

On or before the Closing Date, the Servicer shall have notified and directed the
Obligor with respect to each such Loan to make all payments on the Loans,
whether by check, wire transfer or otherwise, directly to the Lockbox Account.

 

Section 2.03         Acceptance by the Trust Depositor.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Seller shall deliver, on behalf of the Trust Depositor, to the
Trustee the 2013-1 Loan Assets and such delivery to and acceptance by the
Trustee shall be deemed to be delivery to and acceptance by the Trust Depositor.

 

Section 2.04         Conveyance of Substitute Loans.

 

(a)          With respect to any Substitute Loans to be conveyed to the Issuer
by the Trust Depositor pursuant to Section 2.04 and Section 2.06 of the Sale and
Servicing Agreement, the Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Trust Depositor, without recourse other than as
expressly provided herein (and the Trust Depositor shall purchase through cash
payment and/or by exchange of one or more related Loans released by the Issuer
to the Trust Depositor on the related Substitute Loan Cutoff Date), all the
right, title and interest of the Seller in and to such Substitute Loans and
Related Property.

 

The purchase price may equal, exceed or be less than the fair market value of
such Substitute Loan as of the related Substitute Loan Cutoff Date, plus in each
case accrued interest thereon. To the extent the purchase price of any
Substitute Loan is less than the fair market value thereof, the Seller will be
deemed to have made a capital contribution with respect to such excess to the
Trust Depositor. In the event that the Trust Depositor is no longer the sole
Certificateholder, the Trust Depositor will obtain the approval of an
independent pricing advisor prior to receiving any Substitute Loan from the
Seller.

 

7

 

  

(b)          [Reserved].

 

(c)          The Seller shall transfer to the Trust Depositor hereunder the
applicable Substitute Loans and Related Property only upon the satisfaction of
each of the following conditions on or prior to the related Substitute Loan
Cutoff Date (in addition to the conditions set forth in Section 2.09 of the Sale
and Servicing Agreement):

 

(i)          the Seller shall have provided the Trust Depositor with timely
notice of such substitution, which shall be delivered no later than 11:00 a.m.
on the related Substitute Loan Cutoff Date;

 

(ii)         there shall have occurred, with respect to each such Substitute
Loan, a corresponding Substitution Event with respect to one or more Loans then
in the Collateral;

 

(iii)        the Seller and the Trust Depositor shall have delivered to the
Issuer and the Trustee a Subsequent List of Loans listing the applicable
Substitute Loans and an assignment agreement as required by the related
Underlying Loan Agreement indicating that the Issuer is the holder of the
related Substitute Loan;

 

(iv)        the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Substitute Loans on and after the related Substitute Loan Cutoff Date;

 

(v)         each of the representations and warranties made by the Seller
pursuant to Sections 3.02 and 3.04 applicable to the Substitute Loans shall be
true and correct as of the related Substitute Loan Cutoff Date; and

 

(vi)        the Seller shall bear all incidental transaction costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Substitute Loan Cutoff Date,
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Seller to the
Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements.

 

(d)          The Servicer, the Issuer and the Trustee (at the request of the
Servicer) shall execute and deliver such instruments, consents or other
documents and perform all acts reasonably requested by the Servicer in order to
effect the transfer and release of any of the Issuer’s interests in the Loans
that are being substituted.

 

(e)          The Seller represents and warrants that each Substitute Loan is a
Qualified Substitute Loan as of the date such Substitute Loan is transferred to
the Trust Depositor hereunder.

 

Section 2.05         [Reserved].

 

8

 

  

Section 2.06         Release of Excluded Amounts.

 

The parties acknowledge and agree that the Trust Depositor has no interest in
the Excluded Amounts. Immediately upon the release to the Trust Depositor by the
Issuer of any Excluded Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Seller such Excluded Amounts, which release shall be automatic
and shall require no further act by the Trust Depositor; provided that the Trust
Depositor shall execute and deliver such instruments of release and assignment
or other documents, or otherwise confirm the foregoing release of such Excluded
Amounts, as may be reasonably requested by the Seller in writing.

 

Section 2.07         Delivery of Documents in the Loan File.

 

(a)          Subject to the delivery requirements set forth in Section 2.07(b),
the Seller shall deliver, on behalf of the Trust Depositor, possession of all
the Loan Files to the Trustee (or the Custodian on its behalf) on behalf of and
for the account of the Noteholders. The Seller shall also identify on the List
of Loans (including any deemed amendment thereof associated with any Substitute
Loans), whether by attached schedule or marking or other effective identifying
designation, all Loans that are evidenced by such instruments.

 

(b)          With respect to each Loan in the Collateral, (i) at least two (2)
Business Days before the Closing Date in the case of the 2013-1 Loans and two
(2) Business Days before the related Substitute Loan Cutoff Date in the case of
any Substitute Loans (or, in each case, such lesser time as shall be acceptable
to the Trustee), the Seller or the Trust Depositor will deliver or cause to be
delivered to the Trustee (or to the Custodian on its behalf), to the extent not
previously delivered, each of the documents in the Loan File with respect to
such Loan; and (ii) on or before the Closing Date in the case of the 2013-1
Loans and on or before the related Substitute Loan Cutoff Date in the case of
any Substitute Loans (or, in each case, such lesser time as shall be acceptable
to the Trustee), the Seller or the Trust Depositor will deliver or cause to be
delivered to the Trustee (or to the Custodian on its behalf), to the extent not
previously delivered, each of the documents in the Loan File that is not part of
the Required Loan Documents with respect to such Loan.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller makes, and upon each conveyance of Substitute Loans, as applicable,
is deemed to make, the representations and warranties in Section 3.01 through
Section 3.04, on which the Trust Depositor will rely in conveying the 2013-1
Loan Assets on the Closing Date (and any Substitute Loan Assets on the relevant
Substitute Loan Cutoff Date) to the Issuer, and on which the Issuer and the
Securityholders will rely. The Seller acknowledges that such representations and
warranties are being made by the Seller for the benefit of the Issuer and the
Securityholders.

 

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Substitute Loan Cutoff Date, as
applicable), but shall survive the sale, transfer and assignment of the 2013-1
Loan Assets to the Trust Depositor and the sale, transfer and assignment of the
2013-1 Loan Assets by the Trust Depositor to the Issuer. The repurchase
obligation or substitution obligation of the Seller set forth in Section 6.01
constitutes the sole remedy available for a breach of a representation or
warranty of the Seller set forth in Section 3.01 through Section 3.04 of this
Agreement.

 

9

 

 

Section 3.01         Representations and Warranties Regarding the Seller.

 

The Seller represents and warrants that:

 

(a)          Organization and Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the power to own its assets and to transact the business in
which it is currently engaged. The Seller is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would reasonably be expected to have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Seller.

 

(b)          Authorization; Valid Sale; Binding Obligations. The Seller has the
power and authority to make, execute, deliver and perform this Agreement and the
other Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Trust Depositor and cause the Trust Depositor
to make, execute, deliver and perform its obligations under this Agreement and
the other Transaction Documents to which the Trust Depositor is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party. This Agreement shall effect a valid sale, transfer and assignment of or
grant of a security interest in the Loan Assets from the Seller to the Trust
Depositor, enforceable against the Seller and creditors of and purchasers from
the Seller. This Agreement and the other Transaction Documents to which the
Seller is a party constitute the legal, valid and binding obligation of the
Seller enforceable in accordance with their respective terms, except as
enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

 

(c)          No Consent Required. The Seller is not required to obtain the
consent of any other party (other than (i) the filing of UCC financing
statements and (ii) those that it has already obtained) or any consent, license,
approval or authorization from, or registration or declaration with, any
Governmental Authority (other than those that it has already obtained) in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or the other Transaction Documents to which it is a party.

 

(d)          No Violations. The execution, delivery and performance by the
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
will not violate in any material respect any Applicable Law applicable to the
Seller, or conflict with, result in a default under or constitute a breach of
the Seller’s organizational documents or the material Contractual Obligations to
which the Seller is a party or by which the Seller or any of the Seller’s
properties may be bound, or result in the creation or imposition of any Lien of
any kind upon any of its properties pursuant to the terms of any such material
Contractual Obligations, other than as contemplated by the Transaction
Documents.

 

10

 

  

(e)          Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of the Seller threatened, against the Seller or any of its properties
or with respect to this Agreement or the other Transaction Documents to which it
is a party or the Securities (1) that, if adversely determined, would in the
reasonable judgment of the Seller be expected to have a material adverse effect
on the business, properties, assets or condition (financial or otherwise) of the
Seller or the transactions contemplated by this Agreement or the other
Transaction Documents to which the Seller is a party or (2) seeking to adversely
affect the federal income tax or other federal, state or local tax attributes of
the Certificate or Notes.

 

(f)          Solvency. The Seller, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is Solvent on and as of the date
thereof.

 

(g)          Taxes. The Seller has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed and has paid all taxes shown
to be due and payable on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any amount of tax
due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Seller); no tax Lien has been filed and, to the Seller’s knowledge, no claim is
being asserted, with respect to any such tax, fee or other charge.

 

(h)          Place of Business; No Changes. The Seller’s location (within the
meaning of Article 9 of the UCC) is the State of Delaware. The Seller has not
changed its name, whether by amendment of its Certificate of Incorporation, by
reorganization or otherwise, within the four months preceding the Closing Date.
The Seller has not changed its location within the four months preceding the
Closing Date.

 

(i)          Not an Investment Company. The Seller is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” under the 1940 Act.

 

(j)          Sale Treatment. Other than for accounting and tax purposes, the
Seller has treated the transfer of the 2013-1 Loan Assets to the Trust Depositor
for all purposes as a sale and purchase on all of its relevant books and records
and other applicable documents.

 

(k)          Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Trust Depositor in all right,
title and interest of the Seller in the 2013-1 Loan Assets, which security
interest is prior to all other Liens (except for Permitted Liens), and is
enforceable as such against creditors of and purchasers from the Seller;

 

(ii)         the 2013-1 Loan Assets, along with the related Loan Files,
constitute “general intangibles,” “instruments,” “accounts,” “investment
property,” or “chattel paper,” within the meaning of the applicable UCC;

 

11

 

  

(iii)        the Seller owns and has, and upon the sale and transfer thereof by
the Seller to the Trust Depositor, the Trust Depositor will have good and
marketable title to the 2013-1 Loan Assets free and clear of any Lien (other
than Permitted Liens), claim or encumbrance of any Person;

 

(iv)        the Seller has received all consents and approvals required by the
terms of the 2013-1 Loan Assets to the sale of the 2013-1 Loan Assets hereunder
to the Trust Depositor;

 

(v)         the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the 2013-1 Loan
Assets granted to the Trust Depositor under this Agreement to the extent
perfection can be achieved by filing a financing statement;

 

(vi)        other than the security interest granted to the Trust Depositor
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in or otherwise conveyed any of the 2013-1 Loan Assets. The
Seller has not authorized the filing of and is not aware of any financing
statements naming the Seller as debtor that include a description of collateral
covering the 2013-1 Loan Assets other than any financing statement (A) relating
to the security interest granted to the Trust Depositor under this Agreement, or
(B) that has been terminated or for which a release or partial release has been
filed. The Seller is not aware of the filing of any judgment or tax Lien filings
against the Seller;

 

(vii)       all original executed copies of each Underlying Note (if any) that
constitute or evidence the 2013-1 Loan Assets have been delivered to the
Trustee;

 

(viii)      the Seller has received a written acknowledgment from the Trustee
that the Trustee or its bailee is holding any Underlying Notes that constitute
or evidence any 2013-1 Loan Assets solely on behalf of and for the benefit of
the Securityholders; and

 

(ix)         none of the Underlying Notes that constitute or evidence any 2013-1
Loan Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Trust Depositor.

 

(l)          Value Given. The cash payments and the corresponding increase in
the Seller’s equity interest in the Trust Depositor received by the Seller in
respect of the purchase price of the Loan Assets sold hereunder constitute
reasonably equivalent value in consideration for the transfer to the Trust
Depositor of such Loan Assets under this Agreement, such transfer was not made
for or on account of an antecedent debt owed by the Seller to the Trust
Depositor, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

 

(m)          No Defaults. The Seller is not in default with respect to any order
or decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Seller or its respective
properties or might have consequences that would materially and adversely affect
its performance hereunder.

 

12

 

  

(n)          Bulk Transfer Laws. The transfer, assignment and conveyance of the
2013-1 Loan Assets by the Seller pursuant to this Agreement are not subject to
the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

 

(o)          Origination and Collection Practices. The origination and
collection practices used by the Seller and any of its Affiliates with respect
to each 2013-1 Loan have been consistent with the Servicing Standard and have
complied in all material respects with the Credit and Collection Policy.

 

(p)          Lack of Intent to Hinder, Delay or Defraud. Neither the Seller nor
any of its Affiliates sold, or will sell, any interest in any 2013-1 Loan Asset
with any intent to hinder, delay or defraud any of their respective creditors.

 

(q)          Nonconsolidation. The Seller conducts its affairs such that the
Trust Depositor would not be substantively consolidated in the estate of the
Seller and their respective separate existences would not be disregarded in the
event of the Seller’s bankruptcy.

 

(r)          Accuracy of Information. All written factual information heretofore
furnished by the Seller for purposes of or in connection with this Agreement or
the other Transaction Documents to which the Seller is a party, or any
transaction contemplated hereby or thereby is, and all such written factual
information hereafter furnished by the Seller to any party to the Transaction
Documents will be, true and accurate in all material respects, on the date such
information is stated or certified; provided that the Seller shall not be
responsible for any factual information furnished to it by any third party not
affiliated with it, or the Trust Depositor or the Servicer, except to the extent
that a Responsible Officer of the Seller has actual knowledge that such factual
information is inaccurate in any material respect.

 

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Seller and the Trust Depositor shall provide the Rating Agency with prompt
written notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

 

Section 3.02        Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

 

The Seller represents and warrants (x) with respect to Section 3.02(a), Section
3.02(b), Section 3.02(d) and Section 3.02(e), as to each 2013-1 Loan as of the
Closing Date, and as of the related Substitute Loan Cutoff Date with respect to
each Substitute Loan, and (y) with respect to Section 3.02(c), as to the 2013-1
Loans in the aggregate as of the Closing Date, and as of the related Substitute
Loan Cutoff Date with respect to Substitute Loans (after giving effect to the
addition of such Substitute Loans to the Collateral), that:

 

(a)          List of Loans. The information set forth in the List of Loans
attached to the Sale and Servicing Agreement as Exhibit G (as the same may be
amended or deemed amended in respect of a conveyance of Substitute Loans on the
related Substitute Loan Cutoff Date) is true, complete and correct.

 

13

 

  

(b)          Eligible Loan. Each 2013-1 Loan and each Substitute Loan satisfies
the criteria for the definition of Eligible Loan set forth in the Sale and
Servicing Agreement.

 

(c)          No Liens. Each 2013-1 Loan and each Substitute Loan is free and
clear of all Liens, other than Permitted Liens, and, to the Seller’s knowledge,
no offsets, defenses or counterclaims against the Seller have been asserted or
threatened with respect to such 2013-1 Loan and such Substitute Loan,
respectively.

 

(d)          Security Interest. Each 2013-1 Loan and each Substitute Loan is
secured by a perfected security interest in certain property of the related
Obligor identified in the loan documentation in favor of the Seller, as
registered lienholder, or the Seller has taken all necessary action with respect
to each 2013-1 Loan and each Substitute Loan to secure a perfected security
interest in such property.

 

(e)          Compliance with Law. Each 2013-1 Loan and each Substitute Loan
complies in all material respects, as of such date and as of the date on which
it was originated, with applicable federal and state laws.

 

Section 3.03         [Reserved].

 

Section 3.04         Representations and Warranties Regarding the Required Loan
Documents.

 

The Seller represents and warrants on the Closing Date with respect to the
2013-1 Loans (or as of the related Substitute Loan Cutoff Date, with respect to
Substitute Loans), that except as otherwise provided in Section 2.07, the
Required Loan Documents and each other item included in the Loan File for each
2013-1 Loan (or Substitute Loan, as applicable) are in the possession of the
Trustee or the Custodian, on behalf of the Trustee.

 

Section 3.05         [Reserved].

 

Section 3.06         Representations and Warranties Regarding the Trust
Depositor.

 

By its execution of this Agreement, the Trust Depositor represents and warrants
to the Seller that:

 

(a)          Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged. The Trust Depositor is duly qualified
to do business as and is in good standing in each jurisdiction in which the
character of the business transacted by it or properties owned or leased by it
requires such qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets or condition
(financial or other) of the Trust Depositor or the Issuer.

 

14

 

  

(b)          Authorization; Valid Sale; Binding Obligations. The Trust Depositor
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which the Issuer is a party, and the Trust Depositor
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the Issuer to be created. This
Agreement shall effect a valid sale, transfer and assignment of or grant of a
security interest in the Loan Assets from the Seller to the Trust Depositor.
This Agreement and the other Transaction Documents to which the Trust Depositor
is a party constitute the legal, valid and binding obligation of the Trust
Depositor enforceable in accordance with their respective terms, except as
enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

 

(c)          No Consent Required. The Trust Depositor is not required to obtain
the consent of any other party (other than those that it has already obtained)
or any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which it is a party.

 

(d)          No Violations. The execution, delivery and performance by the Trust
Depositor of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
will not violate in any material respect any Applicable Law applicable to the
Trust Depositor, or conflict with, result in a default under or constitute a
breach of the Trust Depositor’s organizational documents or any material
Contractual Obligations to which the Trust Depositor is a party or by which the
Trust Depositor or any of the Trust Depositor’s properties may be bound, or
result in the creation or imposition of any Lien of any kind upon any of its
properties pursuant to the terms of any such material Contractual Obligations,
other than as contemplated by the Transaction Documents.

 

(e)          Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, any other Transaction
Documents to which it is a party or the Securities (i) that, if adversely
determined, would in the reasonable judgment of the Trust Depositor be expected
to have a material adverse effect on the business, properties, assets or
condition (financial or otherwise) of the Trust Depositor or the Issuer or the
transactions contemplated by this Agreement or any other Transaction Documents
to which the Trust Depositor is a party or (ii) seeking to adversely affect the
federal income tax or other federal, state or local tax attributes of the
Securities.

 

(f)          Solvency. The Trust Depositor, at the time of, and after giving
effect to each conveyance of Loan Assets hereunder and of Combined Loan Assets
under the Sale and Servicing Agreement, is Solvent.

 

15

 

  

(g)          Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

(h)          Place of Business; No Changes. The Trust Depositor’s location
(within the meaning of Article 9 of the UCC) is the State of Delaware. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location,
within the four months preceding the Closing Date.

 

(i)          Not an Investment Company. The Trust Depositor is not and, after
giving effect to the transactions contemplated by the Transaction Documents,
will not be required to be registered as an “investment company” within the
meaning of the 1940 Act.

 

(j)          Sale Treatment. Other than for accounting and tax purposes, the
Trust Depositor has treated the transfer of Loan Assets from the Seller for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

 

Section 4.01         Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Custodian (on
behalf of the Trustee) under the terms of the Sale and Servicing Agreement for
the benefit of, and as agent for, the Securityholders.

 

Section 4.02         Filing.

 

On the Closing Date, the Seller shall cause the UCC financing statement(s)
referred to in Section 2.02(f) hereof to be filed. Notwithstanding the
obligations of the Seller set forth in the preceding sentence, the Trust
Depositor hereby authorizes the Servicer to prepare and file, at the expense of
the Seller, such UCC financing statements (including but not limited to renewal,
continuation or in lieu statements) and amendments or supplements thereto or
other instruments as the Servicer may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

 

16

 

  

Section 4.03         Changes in Name, Organizational Structure or Location.

 

(a)          During the term of this Agreement, the Seller shall not change its
name, principal place of business, form of organization, existence, state of
formation or location without first giving at least 30 days’ prior written
notice to the Trust Depositor and Servicer.

 

(b)          If any change in the Seller’s name, form of organization,
existence, state of formation, location or other action would make any financing
or continuation statement or notice of ownership interest or Lien relating to
any 2013-1 Loan Asset or Substitute Loan Asset seriously misleading within the
meaning of applicable provisions of the UCC or any title statute, the Seller, or
the Servicer on its behalf, no later than five (5) Business Days after the
effective date of such change, shall file such amendments as may be required
(including, but not limited to, any filings and other acts necessary or
advisable under the UCC of each relevant jurisdiction) to preserve and protect
the Trust Depositor’s, the Issuer’s and the Trustee’s interests in the 2013-1
Loan Assets, any Substitute Loan Assets and the proceeds thereof.

 

Section 4.04         Costs and Expenses.

 

The initial Servicer will be obligated to pay all reasonable costs and
disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of the Trust Depositor’s and Issuer’s
right, title and interest in and to the 2013-1 Loan Assets and the Substitute
Loan Assets (including, without limitation, the security interests in the
Related Property related thereto and the security interests provided for in the
Indenture); provided that to the extent permitted by the Underlying Loan
Agreements, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

 

Section 4.05         Sale Treatment.

 

Other than for accounting and tax purposes, the Seller shall treat the transfer
of Loan Assets made hereunder for all purposes as a sale and purchase on all of
its relevant books and records.

 

Section 4.06         Separateness from Trust Depositor.

 

The Seller agrees to take or refrain from taking or engaging in with respect to
the Trust Depositor, each of the actions or activities specified in the
“substantive consolidation” opinion of Dechert LLP (including any certificates
of the Seller delivered in connection therewith) delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE V

 

COVENANTS OF THE ORIGINATOR

 

Section 5.01         Corporate Existence.

 

During the term of this Agreement, the Seller will keep in full force and effect
its existence, rights and franchises as a corporation under the laws of the
jurisdiction of its formation and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and each other instrument or agreement necessary or
appropriate for the proper administration of this Agreement and the transactions
contemplated hereby. In addition, all transactions and dealings between the
Seller and the Trust Depositor will be conducted on an arm’s-length basis.

 

17

 

 

Section 5.02         [Reserved].

 

Section 5.03         Security Interests.

 

The Seller will not sell, pledge, assign or transfer to any Person other than
the Trust Depositor, or grant, create, incur, assume or suffer to exist any Lien
on any Loan in the Collateral or its interest in any Related Property, other
than the Lien granted to the Trust Depositor, whether now existing or hereafter
transferred to the Trust Depositor, or as otherwise expressly contemplated by
this Agreement. The Seller will promptly notify the Trust Depositor upon
obtaining knowledge of the existence of any Lien on any Loan in the Collateral
or its interest in any Related Property; and the Seller shall defend the right,
title and interest of the Trust Depositor in, to and under the Loans in the
Collateral and the Trust Depositor’s interest in any Related Property, against
all claims of third parties; provided that nothing in this Section 5.03 shall
prevent or be deemed to prohibit the Seller from suffering to exist Permitted
Liens upon any of the Loans in the Collateral or its interest in any Related
Property.

 

Section 5.04         Compliance with Law.

 

The Seller hereby agrees to comply in all material respects with all Applicable
Law applicable to the Seller except where the failure to do so would not
reasonably be expected to have a material adverse effect on the Securityholders.

 

Section 5.05         Liability of Seller.

 

The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

 

Section 5.06         Limitation on Liability of Seller and Others.

 

The Seller and any director, officer, employee or agent of the Seller may rely
in good faith on any document of any kind, prima facie properly executed and
submitted by the appropriate Person respecting any matters arising hereunder.
The Seller shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement, and that in its opinion may involve it in any expense or liability.

 

Section 5.07         Reserved.

 

Section 5.08         Merger or Consolidation of Seller.

 

Any Person into which the Seller may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Seller is a
party, or any Person succeeding to substantially all of the business or
substantially all of the lending business of the Seller shall be the successor
to the Seller hereunder, without execution or filing of any paper or any further
act on the part of any of the parties hereto, notwithstanding anything herein to
the contrary; provided that if the Seller is the Servicer at the time of such
merger, conversion, consolidation or sale, such transaction meets the
requirements set forth in Section 5.13 of the Sale and Servicing Agreement.

 

18

 

  

Section 5.09         Delivery of Collections.

 

The Seller agrees to deposit into the Collection Account promptly (but in no
event later than two (2) Business Days after receipt) all Collections received
by the Seller in respect of any 2013-1 Loan or Substitute Loan, for application
in accordance with Section 7.05 of the Sale and Servicing Agreement.

 

Section 5.10         Underlying Custodial Agreements.

 

The Seller agrees to fully cooperate with the Trust Depositor, the Issuer and
the Trustee, and from and after the occurrence and during the continuance of an
Event of Default or Servicer Default to take such actions as may be requested in
the reasonable discretion of the Trustee, under any Underlying Loan Agreements.
The Seller further agrees to fully cooperate with the Trust Depositor, the
Issuer and the Trustee, and from and after the occurrence and during the
continuance of an Event of Default or Servicer Default to take such actions as
may be requested in the sole and absolute discretion of the Trustee to cause to
be defended, enforced, preserved and protected the rights and privileges of the
Trust Depositor, the Issuer, the Trustee and the Secured Parties under or with
respect to the Underlying Loan Agreements and any underlying loan documents or
other collateral held by the underlying custodians.

 

ARTICLE VI

 

REMEDIES UPON MISREPRESENTATION

 

Section 6.01         Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

 

Upon a discovery by a Responsible Officer of the Trust Depositor, a Responsible
Officer of the Servicer, the Backup Servicer or any subservicer, a Responsible
Officer of the Owner Trustee or a Responsible Officer of the Trustee of a breach
of a representation or warranty as set forth in Section 3.01, Section 3.02 or
Section 3.04 or as made or deemed made relating to any 2013-1 Loan or Substitute
Loan, as applicable, that materially and adversely affects the interests of the
Securityholders (each such Loan with respect to which such breach exists, an
“Ineligible Loan”), the party discovering such breach or failure shall give
prompt written notice to the other parties to this Agreement; provided that
neither the Owner Trustee nor the Trustee shall have a duty or obligation to
inquire or to investigate the breach of any of such representations or
warranties; provided that neither the Owner Trustee, the Trustee nor the Backup
Servicer shall have a duty or obligation (i) to discover or make an attempt to
discover, inquire about or investigate the breach of any of such representations
or warranties or (ii) to determine if such breach materially and adversely
affects the interests of the Securityholders. Within 30 days of the earlier of
(x) its discovery or (y) its receipt of notice of any breach of a representation
or warranty, the Seller shall (a) promptly cure such breach in all material
respects, (b) repurchase each such Ineligible Loan by depositing in the Lockbox
Account, for further credit to the Collection Account, within such 30 day
period, an amount equal to the Transfer Deposit Amount for such Ineligible Loan,
or (c) remove such 2013-1 Loan or Substitute Loan from the Collateral, deposit
the Transfer Deposit Amount with respect to such Loan into the Lockbox Account,
for further credit to the Collection Account, and, not later than the date a
repurchase of such affected Loan would be required hereunder, effect a
substitution for such affected Loan with a Substitute Loan in accordance with
the substitution requirements set forth in Section 2.04.

 

19

 

  

Section 6.02         Reassignment of Repurchased or Substituted Loans.

 

Upon receipt by the Trustee for deposit in the Collection Account of the amounts
described in Section 6.01 (or upon the Substitute Loan Cutoff Date related to a
Substitute Loan described in Section 6.01), and upon receipt of an Officer’s
Certificate of the Servicer in the form attached as Exhibit F to the Sale and
Servicing Agreement, the Trustee and the Issuer shall assign to the Trust
Depositor and the Trust Depositor shall assign to the Seller all of the
Trustee’s and the Issuer’s (or Trust Depositor’s, as applicable) right, title
and interest in the 2013-1 Loans or Substitute Loans being repurchased or
substituted for the related Loan Assets without recourse, representation or
warranty. Such reassigned 2013-1 Loan or Substitute Loan shall no longer
thereafter be included in any calculations of Outstanding Loan Balances or
otherwise be deemed a part of the Collateral.

 

ARTICLE VII

 

INDEMNIFICATION BY THE ORIGINATOR

 

Section 7.01         Indemnification.

 

The Seller agrees to indemnify, defend and hold harmless the Trust Depositor,
its officers, directors, employees and agents (any one of which is an
“Indemnified Party”) from and against any and all claims, losses, penalties,
fines, forfeitures, judgments (provided that any indemnification for damages is
limited to actual damages, not consequential, special or punitive damages),
reasonable legal fees and related costs and any other reasonable costs, fees and
expenses that such Person may sustain as a result of the Seller’s fraud or the
failure of the Seller to perform its duties in compliance in all material
respects with the terms of this Agreement, except to the extent arising from
gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Seller if such Person receives a complaint, claim, compulsory process
or other notice of any loss, claim, damage or liability giving rise to a claim
of indemnification hereunder but failure to provide such notice shall not
relieve the Seller of its indemnification obligations hereunder unless the
Seller is deprived of material substantive or procedural rights or defenses as a
result thereof. The Seller shall assume (with the consent of the Indemnified
Party, such consent not to be unreasonably withheld) the defense and any
settlement of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against the Indemnified Party in respect
of such claim. If the consent of the Indemnified Party required in the
immediately preceding sentence is unreasonably withheld, the Seller shall be
relieved of its indemnification obligations hereunder with respect to such
Person. The parties agree that the provisions of this Section 7.01 shall not be
interpreted to provide recourse to the Seller against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor with respect to
a 2013-1 Loan or Substitute Loan. The Seller shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected 2013-1 Loans or Substitute Loans.

 

20

 

  

Section 7.02         Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the 2013-1 Loans or
Substitute Loans is intended to be assumed by the Trust Depositor, the Trustees,
the Issuer or the Securityholders under or as a result of this Agreement and the
transactions contemplated hereby.

 

Section 7.03         Operation of Indemnities.

 

If the Seller has made any indemnity payments to an Indemnified Party pursuant
to this Article VII and such Indemnified Party thereafter collects any such
amounts from others, such Indemnified Party will repay such amounts collected to
the Seller.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01         Amendment.

 

(a)          This Agreement may be amended from time to time by the parties
hereto by written agreement, with the prior written consent of the Trustee but
without the consent of any Securityholder, to (i) cure any ambiguity or to
correct or supplement any provisions herein that may be inconsistent with any
other provisions in this Agreement or in the Offering Memorandum, (ii) comply
with any changes in the Code, USA PATRIOT Act, or U.S. securities laws
(including the regulations implementing such laws), (iii) add to the covenants
of any party hereto for the benefit of the Securityholders, and (iv) add any new
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement; provided
that no such amendment shall materially and adversely affect the interests of
any Noteholder. Notice of any such proposed amendment must be sent to all
Securityholders and the Rating Agency at least ten (10) Business Days prior to
the execution of such amendment and (y) such amendment shall not be deemed to
materially and adversely affect the interests of any Noteholder if the Person
requesting such amendment obtains an Opinion of Counsel addressed to the Trustee
to that effect.

 

(b)          Except as provided in Section 8.01(a) hereof, this Agreement may be
amended from time to time by the parties hereto by written agreement, with the
prior written consent of the Trustee and with the consent of the Majority
Noteholders and with notice to each of the Rating Agency and the Owner Trustee,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Securityholders; provided that (i) if such amendment
materially and adversely affects any Notes, such amendment shall also require
the consent of the majority of the Outstanding Principal Balance of such Notes
and (ii) no such amendment shall reduce in any manner the amount of, or delay
the timing of, any amounts received on any 2013-1 Loans or Substitute Loans
which are required to be distributed on any Note or the Certificate without the
consent of the Holder of such Note or the Certificate or reduce the percentage
of Securityholders that are required to consent to any such amendment without
the consent of the Securityholders holding 100% of the Notes or the Certificate
affected thereby.

 

21

 

  

(c)          [Reserved].

 

(d)          Promptly after the execution of any such amendment or consent,
written notification of the substance of such amendment or consent shall be
furnished by the Trustee to the Noteholders, by the Owner Trustee to the
Certificateholders and by the Seller to the Rating Agency. It shall not be
necessary for the consent of any Securityholders required pursuant to Section
8.01(b) to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization by the
Securityholders of the execution thereof shall be subject to such reasonable
requirements as the Trustee may prescribe for the Noteholders and as the Owner
Trustee may prescribe for the Certificateholders.

 

(e)          Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel (which Opinion of Counsel may rely upon an Officer’s
Certificate of the Servicer with respect to the effect of any such amendment on
the economic interests of any Securityholders) stating that the execution of
such amendment is authorized or permitted by this Agreement. Each of the Trustee
and the Owner Trustee may, but shall not be obligated to, enter into or consent
to any such amendment that affects such Person’s own rights, duties, indemnities
or immunities under this Agreement or otherwise.

 

Section 8.02         Governing Law.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.02(b).

 

22

 

  

Section 8.03         Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier with a confirmation of receipt, in all cases addressed to
the recipient as follows:

 

(i)           if to the Servicer or the Seller:

 

Horizon Technology Finance Corporation



312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

 

with a copy to:

 

Horizon Technology Finance Corporation



312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

 

(ii)          if to the Trust Depositor:

 

Horizon Funding 2013-1 LLC



c/o Horizon Technology Finance Corporation 

312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

 

with a copy to:

 

Horizon Funding 2013-1 LLC



c/o Horizon Technology Finance Corporation 

312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

 

23

 

  

(iii)         if to the Trustee:

 

U.S. Bank National Association

190 S. LaSalle St., 7th Floor

Chicago, IL 60603

Attention: Structured Finance – Horizon 2013-1

Facsimile No.: (651) 495-8090

 

(iv)         if to the Backup Servicer:

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, MN 55107

Attention: Deborah Jones Franco

Facsimile No.: (651) 495-8090

 

(v)          If to the Custodian with respect to Loan Files:

 

U.S. Bank National Association

1133 Rankin Street, Suite 100

St. Paul, MN 55116

Attention: Receiving Unit

Ref: Horizon Funding Trust 2013-1

 

(vi)         if to the Owner Trustee:

 

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

 

with a copy to:

 

the Seller and the Servicer as provided in clause (i) above

 

(vii)        if to the Issuer:

 

Horizon Funding Trust 2013-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

 

24

 

 

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

 

with a copy to:

 

the Seller and the Servicer as provided in clause (i) above

 

(viii)      if to the Rating Agency:

 

Moody’s Investors Service

7 World Trade Center

250 Greenwich Street

New York, New York 10007

 

(ix)         if to the Initial Purchaser:

 

Guggenheim Securities, LLC

135 East 57th St, 7th Floor

New York, NY 10022

Attention: Chief Operating Officer / General Counsel

Re: Horizon Funding Trust 2013-1

Facsimile No.: (646) 786-4931

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 8.04         Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement, the Notes or Certificates or the rights
of the Securityholders, and any such prohibition, invalidity or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

 

Section 8.05         Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party (other than the Issuer, the Trustee
and the Owner Trustee) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

 

25

 

 



Section 8.06         Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 8.07         Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 8.08         No Bankruptcy Petition; Disclaimer.

 

(a)          Each of the Seller and the Trust Depositor covenants and agrees
that, prior to the date that is one year and one day (or, if longer, the
preference period then in effect and one day) after the payment in full of all
amounts owing in respect of all outstanding Notes rated by any Rating Agency, it
will not institute against the Trust Depositor (in the case of the Seller), or
the Issuer, or join any other Person in instituting against the Trust Depositor
or the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States. This Section 8.08 will survive
the termination of this Agreement.

 

(b)          The provisions of this Section 8.08 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders, and
shall survive the termination of this Agreement.

 

Section 8.09         Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 8.10         Prohibited Transactions with Respect to the Issuer.

 

The Seller shall not:

 

(a)          Provide credit to any Noteholder or Certificateholder for the
purpose of enabling such Noteholder or Certificateholder to purchase Notes or
Certificates, respectively;

 

(b)          Purchase any Notes or Certificates in an agency or trustee
capacity; or

 

(c)          Except in its capacity as Servicer as provided in the Sale and
Servicing Agreement, lend any money to the Issuer.

 

26

 

 



Section 8.11         No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.

 

Section 8.12         Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 8.13         Duration of Agreement.

 

This Agreement shall continue in existence and effect until the termination of
the Sale and Servicing Agreement.

 

Section 8.14         Limited Recourse.

 

The obligations of the Trust Depositor and the Seller under this Agreement and
the other Transaction Documents are solely the obligations of the Trust
Depositor and the Seller, respectively. No recourse shall be had for the payment
of any amount owing by the Trust Depositor or the Seller or otherwise under this
Agreement, any other Transaction Document or for the payment by the Trust
Depositor or the Seller of any fee in respect hereof or thereof or any other
obligation or claim of or against the Trust Depositor or the Seller arising out
of or based upon this Agreement or any other Transaction Document, against any
Affiliate, shareholder, partner, manager, member, director, officer, employee,
representative or agent of the Trust Depositor or the Seller or of any Affiliate
of such Person. The provisions of this Section 8.14 shall survive the
termination of this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

  

27

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  HORIZON TECHNOLOGY FINANCE
CORPORATION,   as the Seller         By: /s/ Robert D. Pomeroy, Jr.   Name:
Robert D. Pomeroy, Jr.   Title: Chief Executive Officer         HORIZON FUNDING
2013-1 LLC   as the Trust Depositor         By: /s/ Robert D. Pomeroy, Jr.  
Name:  Robert D. Pomeroy, Jr.   Title: Chief Executive Officer

 

Horizon Funding Trust 2013-1

Sale and Contribution Agreement

 



 

 